UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6015


JOSEPH A. DANIELS,

                Plaintiff - Appellant,

          v.

PAUL E. CALDWELL,     Medical   Doctor,     St.   Mary’s   Hospital,
Richmond, Virginia,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00461-REP)


Submitted:   April 24, 2014                   Decided:     April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Daniels, Appellant Pro Se.    Kelly Street Brown,
Elizabeth Pharr McCullough, YOUNG, MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph A. Daniels appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).         We have reviewed the record and find no

reversible      error.      Accordingly,      we   deny    Daniels’    motions     to

appoint     counsel,      for   a   jury      trial,      and   for    a    physical

examination, and affirm for the reasons stated by the district

court.      Daniels v. Caldwell, No. 3:11-cv-00461-REP (E.D. Va.

Dec. 18, 2013).           We dispense with oral argument because the

facts    and    legal    contentions    are    adequately       presented    in   the

materials      before    this   court   and    argument     would     not   aid   the

decisional process.



                                                                            AFFIRMED




                                         2